Citation Nr: 1243056	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee osteoarthritis as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge at an August 2007 hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The competent evidence of record indicates the Veteran suffers from osteoarthritis of the right knee that has been aggravated beyond its normal progression by his service-connected left knee disability.


CONCLUSION OF LAW

Osteoarthritis of the right knee is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends that he suffers from a right knee disability that is proximately due to, or in the alternative aggravated beyond normal progression by, his service-connected left knee osteoarthritis.  Initially, the Board observes the Veteran has not asserted, nor does the record indicate, that his current right knee disability is directly related to his active service.  See, e.g., June 2005 claim for benefits.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Board notes that the provisions of 38 C.F.R. § 3.310 have been amended during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given these substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

The record contains conflicting medical opinions on the matter of whether the Veteran's service-connected left knee disability has caused or aggravated his right knee disability.  In September 2005 and March 2011, VA examiners opined that the Veteran's right knee disorder is less likely as not (i.e., less than 50/50 probability) caused by his left knee condition.  However, in August 2007, a private physician indicated that it is likely that the Veteran's previous left knee surgery may have affected his right knee by increasing wear and tear.  In a June 2010 private treatment record, another private physician opined that at the time of the right knee surgery, the Veteran's limp and subsequent need for surgery and arthritis of both knees was related to his injuries of 1971 to the left knee.  

Significantly, the Board requested and obtained two Veterans Health Administration (VHA) expert medical opinions.  Following a review of the claims file, a VA orthopedic surgeon opined in May 2012 that "overcompensation" due to the Veteran's service-connected left knee disability is less likely than not to have caused his right knee disability.  The VHA physician noted that, while there is opinion amongst lay people, and some physicians, that an injury to one leg causes increased wear of the other due to overcompensation, there is evidence that it does not do so.  In November 2012, again following a review of the claims folder, a second VHA orthopedic physician opined that, in the context of the Veteran's medical history, it is at least as likely as not that his right knee disability was aggravated by his service-connected left knee injury and degenerative arthritis.

The Board acknowledges that the November 2012 VHA opinion does not establish a baseline level of disability prior to aggravation, which is required under current regulations before service connection may be awarded.  However, as discussed above, the Veteran's claim was pending prior to these regulatory amendments; therefore, the requirement of establishing a baseline level of disability is not applicable to the instant claim.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Accordingly, in resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for aggravation of right knee osteoarthritis by a service-connected left knee disability.


ORDER

Service connection for osteoarthritis of the right knee is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


